—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant testified that he was the president and sole shareholder of an ongoing tax preparation business during the time that he was collecting unemployment insurance benefits. Although the time period in question occurred during the business’s off season, claimant maintained an office which was open for business three days per week. Claimant did not receive a pay check but he continued to make occasional appearances at the office where he would sign checks drawn on the corporate checking account to pay business-related expenses.
Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the benefit period and that his failure to report his business-related activities constituted a willful false statement. That the business was not remunerative during this time period or that claimant’s activities therein were minimal does not preclude this finding (see, Matter of Egbuna [Hudacs], 198 AD2d 577, 578; Matter of Firsching [Hudacs], 192 AD2d 1011).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.